361 U.S. 5
80 S.Ct. 90
4 L.Ed.2d 51
Thomas B. WOMACKv.OHIO.
No. 12, Misc.
Supreme Court of the United States
October 12, 1959

Thomas B. Womack, pro se.
Messrs. Mark McElroy, Atty. Gen. of Ohio, and William M. Vance, Asst. Atty. Gen., for respondent.
On petition for writ of certiorari to the Court of Appeals of Ohio, Third Appellate Judicial District.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted and the judgment is reversed. Burns v. Ohio, 360 U.S. 252, 79 S.Ct. 1164, 3 L.Ed.2d 1209.


2
Mr. Justice STEWART took no part in the consideration or decision of this case.